6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 1 of 10




                                               21-CV-041-RAW
6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 2 of 10
6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 3 of 10
6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 4 of 10
6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 5 of 10
6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 6 of 10
6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 7 of 10
6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 8 of 10
6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 9 of 10
6:21-cv-00041-JFH Document 2 Filed in ED/OK on 02/08/21 Page 10 of 10
